Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William B. Chappie appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to the United States of America. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chappie v. United States, No. 8:18-cv-01790-RMG, 2014 WL 3615384 (D.S.C. July 21, 2014). We deny Chappie’s motion for summary disposition and remand. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.